DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment file 24-September-2021 have been entered. No claims have been amended, and claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed 24-September-2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Ellenbogen et al. (Pub. No. US 2017/0099200 A1, hereinafter “Ellenbogen”) does not teach “determine a confidence level of the update based on weights assigned to a plurality of parameters of the update”, specifically that Ellenbogen paragraph [0063] discloses assigning confidence level to an agent, which is used to determine whether to use a machine or human to perform a task, and that the confidence level in Ellenbogen is not determined as an update but rather whether a human or machine should perform a task (Remarks pp. 6-7). 
In response, examiner respectfully submits that Ellenbogen teaches a process flow diagram in Fig. 23 illustrating an example method for managing agent queries to ensure confidence in a result provided by an agent computation component [0062]. At Fig. 23, 2310, data is received characterizing a request for agent computation of sensor data (i.e. an update). The request can include a required confidence of the agents for returning a result. For example, the request can specify that agent computation should return a result having 0.9 confidence that the result is correct [0063]. At Fig. 23, 2320, data can be transmitted to query the determined agents. The query can be to provide analysis of the sensor data according to the received request for agent computation. At Fig. 23, 2340, data can be received characterizing query results from the determined agents. The query result can include a selection of one of the predefined question answers (e.g. yes or no). The query result can also include a confidence provided by the agent (e.g. 0.9). At Fig. 23, 2350, a number of additional agents to query to achieve the required confidence can be determined. As the query results are returned, if multiple agents do not have the same responses and there is no way that the confidence threshold can be reached given the disagreement between agents, additional agents can be queried. For example, if three agents are queried with a required confidence of 0.9 (and it is previously determined that all agents need to return a positive answer to result in a greater than 0.9 confident positive answer), yet two agents return a positive result and one agent returns a negative result, additional agents need to be queried in order to return a high-confidence answer [0068-0070]. In other words, the confidence associated with an agent is a measure of how confident the agent is that the answer provided by said agent was correct.
Regarding claim 3, Applicant argues that Ellenbogen teaches “tracking how often an intelligent agent completed a task in the past and using that information to determine if a human or intelligent agent should complete a given task”, and that it is not the same as tracking how many times an update to search criteria is reported during an appearance (Remarks p. 8). In response, examiner respectfully directs Applicant to the paragraph above regarding what Ellenbogen discloses. Also, examiner submits that Ellenbogen teaches that confidence in alert judgements can 
Regarding claims 5 and 6, Applicant argues that Ellenbogen fails to teach discarding or saving an update when a confidence level of the update does not exceed the predetermined confidence threshold, and specifically that even when a confidence threshold in Ellenbogen is not met, the task is still completed (Remarks p. 9). In response, examiner respectfully submits that in Applicant’s Specification, when the command server determines that the confidence level meets or exceeds the predetermined confidence level, the command server generates the updated search criteria based on the original search criteria and update. For example, when a suspect changes a license plate of a vehicle, the update may include removing the previous license plate number and adding the new license plate number. When the command server determines that the confidence level does not meet or exceed the predetermined confidence level, the command server may discard the update and does not create the updated search criteria (Applicant’s Specification [0031]). In other words, where the confidence level is not met, the “task” of evaluating the update (the new license plate number) is still completed. 
Regarding claim 8, Applicant argues that May does not teach that the alert is provided when the keywords to a search are updated (Remarks pp. 9-10). In response, examiner respectfully submits that the video tagging method can further include updating the incident-specific dictionary with updated keywords, where those updated keywords may be updated as the incident of interest unfolds [0036].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (Pub. No. US 2014/0169752 A1, hereinafter “May”) in view of Ellenbogen et al. (Pub. No. US 2017/0099200 A1, hereinafter “Ellenbogen”).
Regarding claim 1, May teaches:
a transceiver enabling communication between the command server and a plurality of responding devices; and an electronic processor coupled to the transceiver and configured to: (May – the Computer Assisted Dispatch system includes a network interface communicatively coupled to a network; a processor communicatively coupled to the network interface. See Fig. 1, where the CAD system is communicatively coupled to the video capture system via the network [0019-0020].)
receive a search criteria, (May – see Fig. 2, the video tagging method includes capturing keywords from an incident report related to an incident of interest at a first time period (step 31). The video tagging method 30 further includes creating an incident-specific dictionary for the incident of interest based on the captured keywords (step 32) [0035].) 
initiate an appearance search based on the search criteria, the appearance search performed on the plurality of responding devices, (May – see Fig. 2, the video tagging method 30 further includes providing the incident-specific dictionary (i.e. initiating the 
receive an update to the search criteria, (May – see Fig. 2, the video tagging method 30 further includes utilizing the keywords from the incident report by the at least one video camera to tag captured video (step 34). The video tagging method 30 can further include capturing updated keywords as the incident of interest unfolds at a second time period (step 35). The video tagging method 30 can further include updating the incident-specific dictionary with the updated keywords (step 36). The video tagging method 30 can further include providing the incident-specific dictionary subsequent to the updating to another video camera based on the plurality of factors (step 37) [0036].)
create an updated search criteria based on the search criteria and the update (May - see Fig. 2, the video tagging method 30 further includes utilizing the keywords from the incident report by the at least one video camera to tag captured video (step 34). The video tagging method 30 can further include capturing updated keywords as the incident of interest unfolds at a second time period (step 35). The video tagging method 30 can further include updating the incident-specific dictionary with the updated keywords (step 36). The video tagging method 30 can further include providing the incident-specific 
and push the updated search criteria for the appearance search to the plurality of responding devices (May - see Fig. 2, the video tagging method 30 further includes utilizing the keywords from the incident report by the at least one video camera to tag captured video (step 34). The video tagging method 30 can further include capturing updated keywords as the incident of interest unfolds at a second time period (step 35). The video tagging method 30 can further include updating the incident-specific dictionary with the updated keywords (step 36). The video tagging method 30 can further include providing the incident-specific dictionary subsequent to the updating to another video camera based on the plurality of factors (step 37) [0036].) 
However, Ellenbogen teaches:
determine a confidence level of the update based on weights assigned to a plurality of parameters of the update, (Ellenbogen – the current subject matter can provide for injection of a human-computation element into a machine decision-making algorithm, allowing for a human to perform specific and narrow decisions that the machine decision making system would otherwise be unable to perform (or would perform poorly) [0051]. The analysis platform can include an agent computation component that can include a system for querying a pool of humans to perform a task, such as detecting a presence of a person or object in an image, answering a question in a result provided by an agent computation component [0062]. At Fig. 23, 2310, data is received characterizing a request for agent computation of sensor data (i.e. an update). The request can include a required confidence of the agents for returning a result. For example, the request can specify that agent computation should return a result having 0.9 confidence that the result is correct [0063]. At Fig. 23, 2320, data can be transmitted to query the determined agents. The query can be to provide analysis of the sensor data according to the received request for agent computation. At Fig. 23, 2340, data can be received characterizing query results from the determined agents. The query result can include a selection of one of the predefined question answers (e.g. yes or no). The query result can also include a confidence provided by the agent (e.g. 0.9). At Fig. 23, 2350, a number of additional agents to query to achieve the required confidence can be determined. As the query results are returned, if multiple agents do not have the same responses and there is no way that the confidence threshold can be reached given the disagreement between agents, additional agents can be queried. For example, if three agents are queried with a required confidence of 0.9 (and it is previously determined that all agents need to return a positive answer to result in a greater than 0.9 confident positive answer), yet two agents return a positive result and one agent returns a negative result, additional agents need to be queried in order to return a high-confidence answer [0068-0070]. Examiner interprets that the confidence associated with an agent is a measure of how confident the agent is that the answer provided by said agent was correct.)
when the confidence level of the update exceeds a predetermined confidence threshold, (Ellenbogen - the current subject matter can provide for injection of a human-computation element into a machine decision-making algorithm, allowing for a human to perform specific and narrow decisions that the machine decision making system would otherwise be unable to perform (or would perform poorly) [0051]. The analysis platform can include an agent computation component that can include a system for querying a pool of humans to perform a task, such as detecting a presence of a person or object in an image, answering a question regarding a 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of May and Ellenbogen before them, to modify the system of May of receive a search criteria, initiate an appearance search based on the search criteria, the appearance search performed on the plurality of responding devices, receive an update to the search criteria, create an updated search criteria based on the search criteria and the update and push the updated search criteria for the appearance search to the plurality of responding devices with the teachings of Ellenbogen of determine a confidence level of the update based on weights assigned to a plurality of parameters of the update, when the confidence level of the update exceeds a predetermined confidence threshold. One would have been motivated to make such 
Claim 11 corresponds to claim 1 and is rejected accordingly.
Regarding claim 2, May teaches:
wherein the appearance search includes a responding device of the plurality of responding devices determining whether a video captured by the responding device includes an object of interest that is a subject of the appearance search based on the search criteria (May - see Fig. 2, the video tagging method 30 further includes utilizing the keywords form the incident report by the at least one video camera to tag captured video (step 34). The video tagging method 30 can further include capturing updated keywords as the incident of interest unfolds at a second time period (step 35). The video tagging method 30 can further include updating the incident-specific dictionary with the updated keywords (step 36). The video tagging method 30 can further include providing the incident-specific dictionary subsequent to the updating to another video camera based on the plurality of factors (step 37) [0036]. The incident-specific dictionary includes a focused list of objects and people based on the incident report [0038].)  
Claim 12 corresponds to claim 2 and is rejected accordingly.
Regarding claim 3, May does not appear to teach:
wherein the plurality of parameters include one or more selected from a group consisting of: a number of instances of the update match in 
However, Ellenbogen teaches:
wherein the plurality of parameters include one or more selected from a group consisting of: a number of instances of the update match in history, a number of instances of the update match in active search, whether the update was derived via data capture, whether the update was manually observed by a role, whether the update was observed across multiple of a single role type, and whether the update was observed across multiple role types (Ellenbogen – confidence in alert judgements can be updated in real time and based on prior agent accuracy and levels of agent consensus (i.e. whether the update was manually observed by a role/agent) [0056].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of May and Ellenbogen before them, to modify the system of May and Ellenbogen of receive a search criteria, initiate an appearance search based on the search criteria, the appearance search performed on the plurality of responding devices, receive an update to the search criteria, determine a confidence level of the update based on weights assigned to a plurality of parameters of the update, create an updated 
Claim 13 corresponds to claim 3 and is rejected accordingly.
Regarding claim 4, May teaches:
wherein the update includes one or more of an amendment, a deletion, and an addition of a characteristic provided in the search criteria (May – see Fig. 2, the video tagging method 30 further includes utilizing the keywords form the incident report by the at least one video camera to tag captured video (step 34). The video tagging method 30 can further include capturing updated keywords as the incident of interest unfolds at a second time period (step 35). The video tagging method 30 can further include updating the incident-specific dictionary with the updated keywords (step 36). The video tagging method 30 can further include providing the incident-specific 
Claim 14 corresponds to claim 4 and is rejected accordingly.
Regarding claim 5, May does not appear to teach:
wherein the electronic processor is further configured to discard the update when the confidence level of the update does not exceed the predetermined confidence threshold
However, Ellenbogen teaches:
wherein the electronic processor is further configured to discard the update when the confidence level of the update does not exceed the predetermined confidence threshold (Ellenbogen - in Fig. 23, 2310, data is received characterizing a request for agent computation of sensor data. The request can include a required confidence of the agents for returning a result. For example, the request can specify that agent computation should return a result having 0.9 confidence (i.e. threshold) that the result is correct [0063], also see [0060] for further support of agents attaining a confidence threshold.)   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of May and Ellenbogen before them, to modify the system of May and Ellenbogen of receive a search criteria, initiate an appearance search based on the search criteria, the 
Claim 15 corresponds to claim 5 and is rejected accordingly.
Regarding claim 6, May does not appear to teach:
wherein the electronic processor is further configured to save the update for future implementation when the confidence level of the update does not exceed the predetermined confidence threshold
However, Ellenbogen teaches:
wherein the electronic processor is further configured to save the update for future implementation when the confidence level of the update does not exceed the predetermined confidence threshold (Ellenbogen – the current subject matter can include dynamically retrieving additional agent input for false alarm reduction. The current subject matter can programmatically query human agents to achieve a confidence objective, which can relate to a  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of May and Ellenbogen before them, to modify the system of May and Ellenbogen of receive a search criteria, initiate an appearance search based on the search criteria, the appearance search performed on the plurality of responding devices, receive an update to the search criteria, determine a confidence level of the update based on weights assigned to a plurality of parameters of the update, create an updated search criteria based on the search criteria and the update when the confidence level of the update exceeds a predetermined confidence threshold and push the updated search criteria for the appearance search to the plurality of responding devices with the teachings of Ellenbogen of wherein the electronic processor is further configured to save the update for future implementation when the confidence level of the update does not exceed the predetermined confidence threshold. One would have been motivated to make such a modification to measure update quality and efficiency and to be able to reach accurate, real time decisions (Ellenbogen [0056].).
Claim 16 corresponds to claim 6 and is rejected accordingly.
Regarding claim 7, May teaches:
wherein the electronic processor is further configured to automatically initiate the update in response to analyzing data from a plurality of data sources (May - see Fig. 2, the video tagging method 30 further includes utilizing the keywords form the incident report by the at least one video camera to tag captured video (step 34). The video tagging method 30 can further include capturing updated keywords as the incident of interest unfolds at a second time period (step 35). The video tagging method 30 can further include updating the incident-specific dictionary with the updated keywords (step 36). The video tagging method 30 can further include providing the incident-specific dictionary subsequent to the updating to another video camera based on the plurality of factors (step 37) [0036]. The plurality of factors a include direct responders of the incident of interest and nearby responders of the incident of interest [0035]. Examiner interprets responders disclose data sources.)
Claim 17 corresponds to claim 7 and is rejected accordingly.
Regarding claim 8, May teaches:
wherein the electronic processor is further configured to receive, via the transceiver, an acknowledgement from the plurality of responding devices in response to the plurality of responding devices receiving the updated search criteria (May – the video tagging method can further include analyzing the captured video for detection based on the keywords. The video tagging method can further include providing an alert upon detected one of the 
Claim 18 corresponds to claim 8 and is rejected accordingly.
Regarding claim 9, May teaches:
wherein the electronic processor is further configured to generate a historic report of the appearance search, the historic report including the search criteria and each update to the search criteria considered for the appearance search for a duration of the incident (May - see [0026-0027] where the CAD incident reports discloses  “TIMESTAMP: 4:02:33 EDT, 8/24”, “UNITS: 746 (On scene)”, and is updated in [0028-0029] to “TIMESTAMP: 4:04:23 EDT, 8/24”, “UNITS: 746 (in pursuit)”.)
Claim 19 corresponds to claim 9 and is rejected accordingly.
Regarding claim 10, May teaches:
wherein the historic report further includes a timestamp for each update to the search criteria and a reason for receiving the update to the search criteria (May - see [0026-0027] where the CAD incident reports discloses  “TIMESTAMP: 4:02:33 EDT, 8/24”, “UNITS: 746 (On scene)”, and is updated in [0028-0029] to “TIMESTAMP: 4:04:23 EDT, 8/24”, “UNITS: 746 (in pursuit)”.)
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166